Citation Nr: 1502468	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  06-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a separate compensable rating for removal of the right knee semilunar cartilage with residual symptoms.

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis, to include an effective date prior to December 13, 2011 for a separate 10 percent disability rating for instability of the right knee.

3. Entitlement to service connection for a left knee disability, to include as secondary to right knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from January 1991 to April 1991, with additional periods of military reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions in August 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for left knee disability and in October 2008 of the RO in Houston, Texas, which continued a 10 percent disability rating for right knee chondromalacia patella.

This matter was previously before the Board in May 2010, when it was remanded for further development.  It then came before the Board in April 2011, when the claim of service connection for the left knee was denied.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) which in December 2014 issued a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

On remand, the Board determined that the Veteran had filed a request for a hearing and issued another remand in September 2014 to allow the opportunity for a hearing to be held.  In November 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The April 2011 Board decision also included a remand of the claim for increased disability rating for the right knee.  A January 2012 rating decision awarded a separate disability rating for instability of the right knee, effective December 13, 2011, while a simultaneous supplemental statement of the case continued the 10 percent disability rating for chondromalacia patella.  Based on the Veteran's statement of appeal of in January 2012 indicating dissatisfaction with the assigned ratings, the issue before the Board today encompasses all assigned disability ratings for the right knee.  

The issues of entitlement to a higher disability rating for the right knee, to include an earlier effective date for the separate rating for instability, and entitlement to service connection for left knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be informed if further action on his part is required.


FINDING OF FACT

The Veteran has had surgery to remove the semilunar cartilage of his right knee, but still experiences symptoms of locking and chronic pain.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for removal of the semilunar cartilage of the right knee with continuing symptoms have been met since February 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran is currently assigned two separate ratings with respect to his right knee disability, 10 percent for chondromalacia patella with osteoarthritis and 10 percent for instability.  The appeal before the Board necessarily encompasses all possible disability ratings for the right knee disability at issue.  

Assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2014).  However, depending on the manifestations of symptoms, a separate rating for lunar cartilage disability is possible.  VAOPGCPREC 09-98 (1998).  Under Diagnostic Code 5259, where there has been removal of the semilunar cartilage but there is continued symptomatology, a 10 percent disability rating may be assigned.

During the appeals period, in December 2010, the Veteran underwent surgery on his right knee to remove the torn meniscus or semilunar cartilage.  The December 2011 examiner specifically described symptoms of frequent locking and joint pain in the right knee as being related to the surgery.  Since the symptoms of frequent locking and chronic pain are related to the removal of the meniscus, and are not included in the compensable symptoms of the other two disability ratings already on appeal (based on limitation of motion and instability), a separate disability rating for this disability of the right knee is appropriate here.  Since the symptoms are related to the surgery, the Board deems the appropriate effective date to be that following the temporary total award for surgery, or February 1, 2011.

Extraschedular Rating

Although precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board may consider whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the symptoms which persist despite removal of the semilunar cartilage, including pain and locking in the right knee, are precisely those described by the rating criteria of Diagnostic Code 5259.  Since the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a separate disability rating of 10 percent for removal of right semilunar cartilage with residual symptoms is granted effective February 1, 2011.


REMAND

The Board regrets the additional delay with respect to the remaining issues on appeal, but finds that further development is required.  As a result of the confused history of the claims on appeal, it does not appear that proper VCAA notice has been provided with respect to the Veteran's claim for increased rating for the right knee disabilities.  Such notice should be provided on remand.

In addition, with respect to the Veteran's right knee disabilities, the record shows that at the December 2011 VA examination he reported flare-ups of symptomatology.  The Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), imposed a requirement that instructed that an examiner include in the opinion a description of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Further, as the most recent examination of record is over three years old, an updated examination for a more current understanding of the Veteran's disability picture is warranted on remand. 

The Court in the JMR issued in February 2014 directed that, if necessary, the Board should obtain a new medical examination and opinion to address the question of altered gait and possible aggravation of the left knee disability by the service-connected right knee disability.  The Board has reviewed the examinations of record and the statements provided by the Veteran's treating physicians with respect to his left knee claim and find that further clarification is required before the claim can be adjudicated.  As such, an examination and opinion should be provided on remand.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of the elements necessary to prove entitlement to an increased rating for his right knee, to specifically include information on all knee ratings.

2. Afford the Veteran an appropriate VA examination to address the following issues:

a) What is the current nature and severity of the Veteran's right knee disabilities, to include limitation of motion and instability, as well as any other right knee symptoms listed in Diagnostic Criteria 5256 through 5263?

In describing the Veteran's disability, the examiner should include an estimation, to the extent possible, of any additional functional limitations during flare-ups.  Even if the Veteran does not report flare-ups at the examination, the examiner must still estimate the additional functional impact of those flare-ups described in the December 2011 VA examination.  If the examiner is unable to estimate the additional functional limitation during any period of flare-up, he or she such should provide an explanation as to why this is so.

b) Is it at least as likely as not (probability 50 percent or greater) that any current left knee disability was caused by the service-connected right knee disability, to include many years of altered gait.  In rendering an opinion, the examiner should provide the rationale for the opinion and should address the opinions provided by Dr. Tolin and Dr. Johnston as well as the studies cited by Dr. Johnston.

b) If the examiner determines that the left knee disability was not caused by the right knee disabilities, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that his left knee disability was aggravated beyond  the normal course of the underlying condition by the right knee disabilities.  In rendering an opinion, the examiner should provide the rationale and should address all of the medical evidence of record, including the opinions of Dr. B.T. (in July 2014) and Dr. C.J (in December 2006).

Further, if aggravation is found, the examiner must provide a description of the condition of the Veteran's left knee prior to such aggravation (a baseline) in order to allow VA to assess the extent of such aggravation.  If the examiner is unable to provide such data, a complete rationale as to why the information cannot be provided should be given.

A copy of the claims file should be provided to the examiner for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


